DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the only one of the pads having a bridge must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Applicant show both pads having bridges.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claims 16 17 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The symmetry/asymmetry is not shown
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rest of the 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has not taught how to have a resonator while still having a bridge. The removal of the bridge forms the capacitor which then forms the resonator. However with the bridge it is not a resonator. 
Further despite applicant’s assertion the that From this disclosure, those of ordinary skill in the art will be able to conceive many other superconducting quantum logic circuits and conventional logic circuits in which the resonance frequency adjustment of the illustrative embodiments will be usable, and the same are contemplated within the scope of the illustrative embodiments.

This might be more believable if it was a logic elements between sides of a resonator, but the claim particularly limit the structure to capacitor pads.
Moreover applicant does not have support for all orientation with the bridge.  Based on the disclosure the two pads have primary faces facing each other the bridge is formed on a face opposite the primary face. Further there is a gap between the two region that lowers the surface area. As written the bridge may be on the primary face, but this would have no effect on the area. Applicant invention is to effect the area to modify the resonator.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
 As to claim 11, 
Minor informalities claim 11 line 6 after compring there should be a “:” not a “;”
applicant recites in the preamble. The prior art cited show the nonlinear resonator as the coupling two capacitors coupled by Josephson junction. (figure 1 admitted prior art). However applicant does not have two capacitors. If the two pieces are no the capacitor then where is the rest of the capacitor? Oxford dictionary defines a capacitor as a device used to store an electric charge, consisting of one or more pairs of conductors separated by an insulator.
It appears applicant is wants scope for element not claimed like the rest of the capacitor. As indicated by Oxford dictionary capacitor requires a pair of electrodes. 
So pad 1 and pad 2 do not form a capacitor since they are connect by the logic circuit effectively shorting them.
The use of the term capacitor pad without claiming the electrode if capacitor is indefinite since the term capacitor is commonly used in the art. While applicant can be their own lexicographers, for terms that are commonly used in the art applicant must make clear how they are using the term differently than the prior art.
Applicant has not done this. If applicant is referring to specifically the embodiment of the prior art then then applicant cannot claim a generic logic circuit. 
Further it unclear if the logic circuit is required applicant does not positively recite logic circuit. There is a difference between a claim citing: 
comprising an A and A configured to couple to a B, 

comprising an A and a B wherein a is configured to couple to B. 
In the first only element A is required and it is capable of coupling to B.
In the second A and B are both required.
Further still “configured to” is unclear. Does applicant mean it actually performs the function. 
Applicant shows the pad coupled to the logic circuit.
Configured to couple implies a broader scope then just coupled. In fact configured to couple appear to mean it does not actually couple on configured to.
Likewise the bridge reciting configured to electrically connect implies it is only configured not actually connecting. 
How are they configured? What is the structure that makes them configured to? There is no disclosure in the specification that gives an indication about what meet the configure recitation.
Further since the logic circuit is not positively recited and the configured to, there is a structural relationship problem the elements are disjointed and lack sufficient cooperative relationship to understand the claim (See MPEP § 2172.01). Also what is forming the resonator though the claim is drawn to a nonlinear resonator device there is structurally makes it identifiable as a resonator. How do the pads interrelate to each other. 
What is the scope of a bridge, can a solid sheet be considered two regions connect by an intermediate region the bridge. Thus the a solid sheet can be always considered two portions separated by a bridge?

This does not clarify what else is included or excluded. In the field the examiner is only aware of the embodiment of figure 1. What else does applicant intend to cover by logic circuit? 
What is it a resonator for? The office assumes RF signals but it could cover visible light, acoustics, or even a current resonator. 
The only real way the office can understand claim 1 is if the pads (item 106) are the pads of figure 1 and the resonator is formed by the pads as in figure 1. There are other pads for the capacitor item 102. The coupling pads are for the qubit and like in figure 1 the pads 1-6 form a rf resonator and applicant is modify those pads. However the claims clear are intended to go beyond the scope of figure 1 since it is not the Josephson junction it is an arbitrary “logic circuit.” The examiner cannot venture what a generic structure without the rest of the capacitors covers, or the interrelation of the parts.
Does a metal line shorting the plates constituted a logic circuit? What is the scope of the phrase?

As to claim 15, are these elements the same or different than those in claim 11?
As to claim 16, 17, 19 symmetric how? Asymmetric how? With respect where?
Symmetry and asymmetry are dependent on the observation point an element that is symmetric about the center is asymmetric about some other arbitrary non-center point. A sphere is symmetric about the center but asymmetric about other point along the axis.
As to an art rejection: In reSteele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
The office is unclear of the scope of “capacitor” since the portion are shorted effectively resulting in no capacitor. Thus what the scope of the claim covers and does not cover is unclear.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is noted Oliver cited by applicant may read on the intermediate product. Since in figure 3A to 3B during etching the shunt capacitor are bridged and the material connecting the two 59 could be a “logic circuit.” In fact 3A itself may even read on the claim.


								

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408.  The examiner can normally be reached on M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896